Title: Francis B. Deane, Willis Wilson, and John G. Daniel to Thomas Jefferson, 21 July 1819
From: Deane, Francis Browne,Wilson, Willis,Daniel, John G.
To: Jefferson, Thomas


          
            Sir
            Cartersville July 21st 1819
          
          The Legislature of Virginia at its last Session, passed an act authorising the erection of a Toll Bridge across James River at this place, The Board of managers appointed by that act, desirous to obtain such information as will enable them to have the work executed on an approved and permanent Plan, nominated the undersigned a Committee to correspond with Gentlemen conversant with subjects of that description,—At the place contemplated for the Bridge, The River is 290 yds wide, from 2 to 3 feet deep at common low water, with a Rock foundation, The Banks 23 feet high, abounding with rock, suitable for building of Piers, which are intended to be of solid masonry—As we feel persuaded that much valuable information could be had from you in relation to this subject, We take the liberty of soliciting a Plan and as far as practicable an estimate—Though we fear this application may somewhat interfere with your other pursuits, We are confident from the disposition ever manifested by you to promote the Internal Improvement of your Native State, as well as to gratify those who have a high respect for your character, the information solicited will be cheerfully afforded, provided it does not call for too great a sacrifice on your part, this We do not suppose will be the case, otherwise be assured this application would not be made—It is deemd necessary to add that the contemplated Bridge is intended to be 24 feet wide and 23 feet high—Accept our best wishes for your Health & Happiness & believe us with much respect
          
            Yr Ob servants
            F B. DeaneWillis WilsonJno G. Daniel
          
        